Citation Nr: 0413104	
Decision Date: 05/21/04    Archive Date: 05/28/04

DOCKET NO.  98-12 366A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for postoperative malignant schwannoma of the 
right knee due to Agent Orange exposure.

2.  Entitlement to an increased rating for residuals of a 
gunshot wound to the right shoulder, Muscle Group III, 
currently evaluated as 20 percent disabling.


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel








INTRODUCTION

The veteran served on active duty from August 1966 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which granted the veteran's claim for 
service connection for postoperative malignant schwannoma of 
the right knee due to Agent Orange exposure, and assigned a 
10 percent disability rating thereto, and denied the 
veteran's claim for an increased rating for his service-
connected residuals of a gunshot wound to the right shoulder, 
Muscle Group III, rated as 20 percent disabling.  The veteran 
filed a timely appeal to these determinations.

The Board notes that, in this same April 1997 rating 
decision, the RO also denied the veteran's claim for service 
connection for post-traumatic stress disorder (PTSD), and the 
veteran also appealed this denial.  However, as this claim 
was subsequently granted in full by the RO in a rating 
decision dated in June 2003, it is not presently before the 
Board.


REMAND

In his VA Form 9 substantive appeal, received by VA in August 
1998, the veteran indicated in writing "[I] request a 
personal hearing before local VARO officials" prior to Board 
consideration of the issues on appeal.  The evidence does not 
indicate that the requested hearing has been held, or that 
this request has been withdrawn.  Therefore, to ensure full 
compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC for the following development: 

The RO should schedule the veteran for a 
hearing at the RO before RO personnel.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




